           IN THE UNITED STATES DISTRICT COURT
       FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                    ASHEVILLE DIVISION
                     1:19 CV 197 MOC WCM

LESLIE E. KLINE, on her own behalf and on            )
behalf of B.A.W. and J.T.W., minors under the        )
age of eighteen and, JEFFERY A. KLINE,               )
on his own behalf,                                   )
                                                     )
                   Plaintiffs,                       )
                                                     )
       vs.                                           )
                                                     )
CLEVELAND COUNTY, a local government                 )
entity; KAREN PRITCHARD, former director             )
of Cleveland County Department of Social             )
Services, in her official and individual capacities; )
KATIE SWANSON, director of Cleveland                 )
County Department of Social Services, in her         )        ORDER
official capacity; TAMARA HARDIN,                    )
Cleveland County Department of Social Services )
Child Protective Services social worker              )
supervisor, in her official and individual           )
capacities; PAM BRIGHT, former Cleveland             )
County Department of Social Services Child           )
Protective Services social worker supervisor,        )
in her official and individual capacities;           )
NICHOLE ALLEN, Cleveland County                      )
Department of Social Services Child Protective )
Services Social Worker, in her official and          )
individual capacities; DEBI REECE, Cleveland         )
County Department of Social Services Child           )
Protective Services social worker, in her official   )
and individual capacities; CHRISTOPHER LEE,          )
Cleveland County Department of Social Services       )
Child Protective Services social worker, in his      )
official and individual capacities; and JOHNNY       )
ANDERSON WHITE, in his individual capacity, )
                                                     )
                   Defendants.                       )
__________________________________________           )

     Case 1:19-cv-00197-MOC-WCM Document 101 Filed 09/21/20 Page 1 of 8
        This matter is before the Court on the following:

   1. Defendants’ Motion for Protective Order (the “Motion for Protective

        Order,” Doc. 95);

   2. An unopposed Motion to Extend Plaintiffs’ Deadline to Designate and

        Provide Expert Reports (the “Motion for Extension of Pretrial

        Deadlines,” Doc. 97);

   3. A Revised Motion to Extend Plaintiffs’ Deadline to Designate and

        Provide Expert Reports (the “Revised Motion for Extension of Pretrial

        Deadlines,” Doc. 98); and,

   4. A Consent Motion for Extension of Time to Reply to Plaintiffs’ Response

        to Defendants’ Joint Motion for Protective Order (the “Motion to Extend

        Reply Deadline,” Doc. 100).



   I.      The Motions for Extension of the Pretrial Deadlines

        A review of the Motion for Extension of Pretrial Deadlines (Doc. 97) and

the Revised Motion for Extension of Pretrial Deadlines (Doc. 98) reveals that

these Motions are identical apart from the parties’ proposed new deadlines.

Accordingly, the undersigned will deny the Motion for Extension of Pretrial

Deadlines (Doc. 97) as moot and will consider the Revised Motion for Extension

of Pretrial Deadlines.




    Case 1:19-cv-00197-MOC-WCM Document 101 Filed 09/21/20 Page 2 of 8
      In the Revised Motion, the parties indicate that many documents

responsive to Plaintiffs’ written discovery requests have been withheld

“pending the application for and entry of a protective order,” and that

Plaintiffs’ counsel needs additional time “to confer with Defense Counsel”

regarding Defendants’ objections to certain discovery requests. Doc. 98, pp. 1-

2. Plaintiffs contend that due to these issues, they “remain without much of

the necessary information needed for Plaintiffs’ experts to review and form

opinions.” Id. at p. 2. Plaintiffs therefore request extensions of their deadline

to designate experts, which in turn would result in extensions of the other

pretrial deadlines in this case. Id.

      The parties proposed lengthy deadlines in their Rule 26(f) Report. See

Doc. 87. However, as this matter has been pending since June 20, 2019, the

case needs to move forward in a prompt and orderly manner to the August 2,

2021 trial. In that regard, the Pretrial Order entered in this case set certain

deadlines, and while some of these deadlines have been extended, the Court

has declined to extend others. See Docs. 91, 93, 94.




    Case 1:19-cv-00197-MOC-WCM Document 101 Filed 09/21/20 Page 3 of 8
      Below is a history of the deadlines in this matter, with current deadlines

in bold:

                                                           Order
                                                         granting
                                        First
                 Parties’   Pretrial                      in part       Revised
                                       Request
                Proposed   Order and                       First      Motion for
                                         for
                Deadlines     Case                        Request     Extension
                                      Extension
                 in 26(f) Management                        for       of Pretrial
                                          of
                 Report       Plan                       Extension    Deadlines
                                      Deadlines
                (Doc. 87)   (Doc. 91)                        of        (Doc. 98)
                                      (Doc. 93)
                                                         Deadlines
                                                         (Doc. 94)
  Plaintiffs'
   Expert     11/8/2020        9/8/2020      1/1/2021    10/27/2020 12/31/2020
 Designations
 Defendants'
   Expert     1/20/2021       10/8/2020      2/3/2021    11/24/2020    2/5/2021
 Designations
  Discovery   4/30/2021        2/2/2021      2/26/2021                 3/31/2021
  Mediation                   2/19/2021                                4/30/2021
   Motions     6/4/2021        3/2/2021                                5/17/2021
    Trial                      8/2/2021


      By the instant Revised Motion for Extension of Pretrial Deadlines (Doc.

98), the parties do not request a continuance of the August 2, 2021 trial setting;

however, they do request extensions of approximately two months or more of

the other current pretrial deadlines.

      The undersigned is not persuaded that the deadlines for discovery,

mediation, or motions should be extended.        However, the parties will be

allowed some additional time to complete their expert disclosures considering

their representation that the entry of a protective order is necessary.


    Case 1:19-cv-00197-MOC-WCM Document 101 Filed 09/21/20 Page 4 of 8
    II.     The Motion for Protective Order and Motion to Extend Reply
            Deadline

          In the Motion for Protective Order, Defendants request an order

“addressing the discovery production, re-disclosure and use of confidential,

non-public documents and information in the context of this case.” Doc. 95, p.

1. Defendants have not submitted a proposed order or specific language for

such an order but instead have filed a Memorandum in Support setting out

their objectives for the protective order. See Doc. 96, pp. 4-11. In response,

Plaintiffs likewise have not provided the Court with their proposed language

for a protective order. Doc. 99.

          By the Motion to Extend Reply Deadline, Defendants seek additional

time through September 25, 2020 to reply to Plaintiffs’ response and state that

“[c]ounsel are attempting to work through differences to come to an agreement

on as many points as possible”. Doc. 100 at p. 1.1

          In this context, the undersigned has considered denying the Motion

without prejudice. However, in an effort to avoid further delay and as it

appears the parties are continuing to attempt to reach an agreement on a

proposed protective order, Defendants’ deadline to reply to Plaintiffs’ response

will be allowed. The undersigned encourages counsel to continue their efforts



1 It is not clear why issues related to a protective order have not been addressed
previously, given that confidentiality concerns have been present since the case was
filed in June of 2019.


     Case 1:19-cv-00197-MOC-WCM Document 101 Filed 09/21/20 Page 5 of 8
in this regard and is confident that they will be able to resolve many, if not all,

of their disagreements.

      In the event they are not able to resolve all matters, however, it would

aid the Court in considering the Motion to have specific provisions that each

side contends should be included in a protective order.

      IT IS THEREFORE ORDERED THAT:

      1. The Motion to Extend Plaintiffs’ Deadline to Designate and Provide

         Expert Reports (Doc. 97) is DENIED AS MOOT.

      2. With respect to the Revised Motion to Extend Plaintiffs’ Deadline to

         Designate and Provide Expert Reports (Doc. 98):

            a. The motion is GRANTED IN PART and the following deadlines

               appearing in the Pretrial Order and Case Management Plan are

               EXTENDED:

                   i. Plaintiffs’ expert designations through and including

                      November 13, 2020; and

                  ii. Defendants’ expert designations through and including

                      December 11, 2020.

            b. Otherwise, the Motion is DENIED and all other provisions of

               the Pretrial Order and Case Management Plan (Doc. 91) remain

               in effect.




    Case 1:19-cv-00197-MOC-WCM Document 101 Filed 09/21/20 Page 6 of 8
 3. The Consent Motion for Extension of Time to Reply to Plaintiffs’

    Response to Defendants’ Joint Motion for Protective Order (Doc. 100)

    is GRANTED AS FOLLOWS:

       a. Defendants’ deadline to file a Reply to Plaintiffs’ Response to

          Defendants’ Motion for Protective Order is GRANTED, and

          Defendants’ reply deadline is EXTENDED through and

          including September 25, 2020;

       b. In connection with their reply, Defendants’ shall submit:

             i. A proposed joint protective order that has been executed

                by counsel for all parties OR

            ii. Defendants’ proposed protective order, with any areas of

                remaining disagreement being identified and Defendants’

                position on those issues also being described. In that

                event, Plaintiffs shall submit, within seven (7) days of

                Defendants’ filing, a sur-reply that includes their

                proposed protective order and Plaintiffs’ position on any

                areas of disagreement.




Case 1:19-cv-00197-MOC-WCM Document 101 Filed 09/21/20 Page 7 of 8
 4. A ruling on Defendants’ Motion for Protective Order (Doc. 95) is

    DEFERRED pending the additional filing(s) described above.


                          Signed: September 21, 2020




Case 1:19-cv-00197-MOC-WCM Document 101 Filed 09/21/20 Page 8 of 8
